Citation Nr: 9902315	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-20 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for postoperative 
residuals of a herniated disc.

2.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on an appeal from an April 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought.  The 
veteran, who had active service from December 1968 to 
November 1970, appealed that decision.  In October 1997, the 
Board reopened a previously denied claim for service 
connection for postoperative residuals of a herniated disc, 
and remanded the claims to the RO for further development, 
which has since been completed.  The veterans claims have 
again been referred to the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran is service connected for the residuals of an 
in-service injury to his back.  The RO has characterized 
these residuals as a lumbosacral strain.

3.  The veteran injured his back on two occasions in the mid 
1980s, and thereafter received two surgeries for a herniated 
disc.

4.  A VA examiner stated in May 1994 and in June 1995 that a 
relationship may exist between the veterans in-service 
injury and a subsequently developing herniated disc, but he 
further opined that an intercurrent injury would also have 
led to a herniated disc.

5.  Two other VA examiners have found that two injuries to 
the low back in the mid 1980s led to a disc disorder.

6.  The veterans lumbosacral strain is productive of 
significant loss of range of motion.


CONCLUSIONS OF LAW

1.  Postoperative residuals of a herniated disc were not 
incurred in or aggravated by service or by any incident 
thereof.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (1998).

2.  The criteria for a rating of 40 percent for a lumbosacral 
strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.40, 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veterans active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  An August 1989 Board decision denied 
service connection for postoperative residuals of a herniated 
disc, and an October 1997 Board decision reopened that claim 
based upon the submission of new and material evidence.

The veterans central contention is that he herniated a disc, 
in the mid 1980s, after his separation from service, as a 
result of the same incident that led to his service-connected 
lumbosacral strain.  An October 1972 rating decision noted 
that the veteran received treatment for a back strain 
following heavy lifting in September 1969, and that 
paravertebral muscle spasm was then noted.  That rating 
decision noted that thereafter the veteran received several 
treatments for lumbosacral strain, and service connection was 
granted, at a noncompensable rate, for residuals of that back 
injury, characterized as lumbosacral strain.  Of note at the 
time was a September 1972 X-ray report generated in 
conjunction with a VA examination.  That report noted that 
the bony alignment of the spine was unremarkable, and the 
sacroiliac joints were likewise within normal limits.  

Other relevant evidence in this claim includes VA X-ray 
reports dated in March 1979 and in August 1980.  The 
veterans lumbosacral spine was noted to be normal on both 
reports.  In July 1980, the veteran sought treatment for low 
back pain from P. R. Schwetschenau, M.D.  A treatment record 
from the initial office visit noted the veterans in-service 
injury as significant history, and recorded as a diagnosis 
intraspinous strain.  Dr. Schwetschenau stated in 
correspondence dated in April 1981 that a herniated lumbar 
disc needed to be ruled out as a possible diagnosis.  That 
same diagnosis was repeated in an August 1983 treatment 
record from St. Francis-St. George Hospital of Cincinnati, 
Ohio.  In October 1983, a lumbar myelogram and a CT scan of 
the lumbar spine were performed at that facility, reflecting 
an essentially normal spine.  

An August 1984 discharge summary from St. Francis-St. George 
Hospital reflected that the veteran received a partial 
hemilaminectomy at the L5-S1 level, and that such was 
performed as a result of an acute herniated disc at the L5-S1 
level, on the left.  That discharge summary noted a history 
of back pain, going back 15 years, and that the veteran 
described being hurt at work.  

Other relevant evidence in this claim includes completed 
forms from the United States Department of Labor, Office of 
Workers Compensation Programs (Workers Compensation 
Authority).  The veteran, an employee of the United States 
Postal Service, filed a claim with the Workers Compensation 
Authority, stating that he injured his back at work on two 
occasions, in July 1984 and in August 1985.

In September 1985, the veteran underwent another CT scan and 
myelogram at St. Francis-St. George.  No abnormality was seen 
on either examination.  In correspondence dated October 1985, 
Bert McBride, M.D., stated that he saw the veteran in March 
1985.  The veteran informed Dr. McBride that shortly before 
seeking treatment, a wire cage on wheels rolled down a ramp 
and hit him while at work.  The veteran also reported seeking 
treatment at an emergency room.  Dr. McBride stated in his 
correspondence that an August 1985 impression was possible 
recurrent lumbar disc. 

Other records include VA treatment records and VA examination 
reports, as well as private treatment records.  As these 
records are substantially similar, reflecting on-going 
complaints and treatment for back pain, a detailed discussion 
of each is not required here.  Nonetheless, a May 1994 VA 
examination report is useful for illustration purposes.  The 
veteran reported that he injured his back in 1969 during 
active service, and that ever since, he has experienced back 
pain.  The veteran also reported two back surgeries, the most 
recent in 1989, but that these surgeries did not completely 
eliminate his back pain.  No mention of the two on the job 
injuries is contained in that examination report.  A physical 
examination was also performed, and as a result of the 
veterans reported history and physical examination, that 
examiner diagnosed the veteran with degenerative disc disease 
of the lumbar spine, postoperative times two.  Notably, that 
examiner stated that it was not possible to separate out the 
veterans original service connected condition, his 
lumbosacral strain, from the most recent diagnosis, unless a 
subsequent injury causing the herniated disc could be 
established.

That same examiner also performed a June 1995 VA examination.  
The veteran again informed the examiner that he originally 
injured his back during service in the late 1960s, and that 
he has had problems with his back thereafter.  While 
acknowledging a subsequent injury to his ankle, he denied any 
other injuries to his back.  The examiner also performed a 
physical examination.  Based upon physical examination and 
history, the examiner diagnosed the veteran with post-
traumatic chronic lumbosacral strain and postoperative 
herniation of nucleus pulposus, times two.  The examiner 
stated that the veterans in-service injury could have well 
produced some disc problems, and that a diagnosis of 
lumbosacral strain, the veterans service connected back 
disorder, is made in the absence of disc symptoms at the time 
of the original examination.  Finally, he stated that the 
veteran had disc disease at the time of the original injury.  

In August 1996, the veteran was provided a hearing before an 
RO hearing officer.  The veteran informed the hearing officer 
that he had back surgery in 1984, in which several disc 
fragments from the L5 and S1 levels were removed as a result 
from a fall.  The veteran also discussed his current level of 
back pain.  

As a result of the VA examiners opinions in May 1994 and 
June 1995 the Board reopened the veterans claim for service 
connection in October 1997, and remanded for another 
examination.  In December 1997, a brain and spinal cord 
examination was performed, and in April 1998, a spine 
examination was performed.  The two examiners who performed 
the examinations reviewed the claims file.  The veteran 
informed the examiner who performed the October 1997 brain 
and spinal cord examination that he injured his back during 
service, and related current symptoms.  The veteran denied 
other injuries per se, but did state that in 1984 he had 
surgery because he fell while standing normally.  

Upon examination, the veteran displayed tremendous give-way 
weakness, which according to the examiner, should reflect 
that the veteran would be unable to walk.  However, upon 
encouragement, the veterans quadriceps on the left were 4/5 
in strength, and otherwise, 5/5 in strength.  Deep tendon 
reflexes were equal bilaterally.  Diminished light touch was 
noted.  Gait was unremarkable, and he could walk on his toes 
and heels without difficulty.  

As a result of the examination, and a fairly detailed 
analysis of the veterans claims file, that examiner 
concluded that the veteran never had a herniated disc or even 
radiculopathy.  In that regard, that examiner noted apparent 
negative results from testing performed in the mid 1980s, 
including CT examinations and myelograms, which were negative 
in October 1983 and in September 1985.  In particular, that 
examiner specifically excluded any herniated disc prior to 
the mid 1980s when the veteran was injured on the job.  Thus, 
that examiner concluded that there was no relationship 
between the veterans in-service injury and any putative 
herniated disc.

A different examiner performed the April 1998 spine 
examination.  This examiner also had the opportunity to 
review the veterans claims file and examine the veteran.  In 
contrast to the other examiner, the veteran displayed an 
antalgic gait.  Range of motion of the lumbar spine was 7 
degrees of extension, flexion of 37 degrees, right flexion of 
9 degrees, left flexion of 4 degrees and minimal rotation.  
Such was characterized as significant.  Based upon these 
results, this examiner stated that it was more likely that 
the veterans postoperative herniated disc disease was the 
result of the injury that occurred subsequent to his service 
connected injury.  That examiner attributed any current disc 
problems with the veterans on the job injuries.

In light of the above, the Board must find that the 
preponderance of the evidence is against the veterans claim 
for service connection.  In this regard, the Board 
acknowledges that the same VA examiner concluded that the 
veterans disc problems were the result of his in-service 
injury.  However, that examiner also couched this opinion in 
May 1994 that he would find that the in-service injury was 
the cause, unless a subsequent injury led to a herniated 
disc.  Towards that end, this examiner made no mention in May 
1994 or in June 1995 of the intervening injury.  In fact, the 
veteran reported to his employer, via a Workers Compensation 
claim, that he was injured twice on the job.  Contrarily, 
other examiners have found that whatever disc problems the 
veteran may have are the result of the superseding injuries.  
Thus, taking all of the evidence into consideration, the 
Board must find that the preponderance of the evidence shows 
that the on the job injuries the veteran reported in the mid 
1980s have led to his current disc problems.  As such, the 
Board must conclude that the preponderance of the evidence is 
against this claim.  The evidence is not in equipoise and the 
benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (1998).  

Finally, the Board notes that the veteran has asserted that 
he received back surgery in 1989.  Those records have not 
been obtained during the course of this appeal.  However, in 
light of the fact that these records would no doubt show 
surgery for disc problems, which has been conceded, the Board 
finds that these records, even if obtained, would not show 
that the veteran did not in fact injure his back on the job 
in the mid 1980s.  Indeed, it is not an issue seriously in 
dispute that the veteran injured his back on the job on at 
least two occasions in 1984 and 1985, and that current disc 
problems have been established to be the result of these 
injuries.  Thus, any additional records would be redundant, 
and not probative of this claim.

II. Increased Evaluation

The veterans claim for an increased evaluation for a chronic 
lumbosacral strain is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
increased in disability is sufficient to render the claim 
well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veterans lumbosacral strain has been evaluated under 
Diagnostic Code 5295, which provides that a 20 percent 
evaluation is warranted when muscle spasm on extreme forward 
bending is exhibited, with loss of lateral spine motion, 
unilateral, in standing position.  Severe lumbosacral strain 
warrants a 40 percent evaluation, the highest schedularly, as 
shown by severe symptoms, such as listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

Alternatively, a 20 percent evaluation is warranted for 
moderate limitation of motion of the lumbar spine, while a 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1998).

In light of the above, the Board must conclude that the 
preponderance of the evidence is against a 40 percent 
evaluation for the veterans lumbosacral strain under 
Diagnostic Code 5295.  The veteran was able to walk on his 
heels and toes during the brain and spinal cord portion of 
the December 1997 VA examination, and further, his gait was 
normal during the same portion of the examination.  

However, the Board does note that the examiner who performed 
the April 1998 VA examination characterized the veterans 
range of motion as significant.  Further, he did not 
distinguish loss of range of motion as due to his service 
connected lumbosacral strain or from his nonservice connected 
postoperative residuals of a herniated disc.  The information 
available does not indicate that it would indeed be possible 
to do so.  Thus, the Board finds that in light of the April 
1998 opinion, a 40 percent evaluation for loss of range of 
motion is warranted under Diagnostic Code 5292.

In doing so, the Board notes that a 40 percent evaluation is 
the highest schedular evaluation available under either 
alternative Diagnostic Codes.  The Board has also taken into 
account pain, as is required under the provisions of 38 
C.F.R. § 4.40, 4.45 and 4.59, as well as the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional 
loss due to pain in cases supported by adequate pathology.  
In this case, however, the 40 percent disability evaluation 
assigned has considered the veterans complaints of pain on 
motion, and indeed, does not distinguish between his service 
connected lumbosacral strain and his nonservice-connected 
postoperative herniated disc.  In sum, the Board finds that a 
40 percent evaluation is the highest evaluation available for 
the veterans service-connected lumbosacral strain.

Finally, the Board, as did the RO, finds that the evidence of 
record does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards.  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board finds that 
there has been no assertion or showing by the veteran that 
his lumbosacral strain has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalization.  The Board does acknowledge long term 
treatment for an asserted herniated disc, including 
surgeries, but such is not service connected.  In the absence 
of such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for postoperative residuals of a herniated 
disc is denied.

Subject to the laws governing monetary payments, a 40 percent 
evaluation for a lumbosacral strain is granted.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
